DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chino (US 7,754,819, of record) and further in view of (a) McNeil (US 2015/0064438, of record) and (b) Hashimura (US 2002/0033557, of record) and optionally in view of (c) Declercq (WO 99/20682, newly cited). 
Chino is directed to a tire construction comprising a plurality of cord reinforced tire components, such as a carcass and a belt (Column 34, Lines 29+).  More particularly, Chino states that a topping material or coating material for respective components is a thermoplastic material (thermoplastic elastomer such as polyester elastomeric polymer- corresponds with claimed TPC), as opposed to a conventional rubber, since it demonstrates excellent recyclability and mechanical properties (Column 1, Lines 5-50 and Column 6, Lines 10+).  In such an instance, 
McNeil is similarly directed to a tire construction and teaches the use of a specific cord in tire components, such as the carcass and the belt (Paragraphs 34 and 35).  More particularly, the cord of McNeil, which can be metal, provides a wide variety of benefits, such as enhanced braking and cornering performance, depending on the specific tire component (Paragraphs 4 and 8).  As best depicted in Figures 1A-1D, for example, the cord of McNeil includes an adhesive or sheath 12 (e.g. thermoplastic resin) that fully encompasses each of yarns 11a,11b, wherein said adhesive has a narrower width in a region between adjacent yarns (each yarn corresponds with claimed cord), as compared to a width in a yarn-containing region.  One of ordinary skill in the art at the time of the invention would have found it obvious to use the cord of McNeil in the tire of Chino for the benefits detailed above. 
Additionally, McNeil teaches a tire reinforcing element comprising multiple yarns or cords enveloped by an adhesive or sheath material 12.  McNeil further teaches that said sheath can be a thermoplastic resin, a thermoset resin, or a rubber material and examples include polyester resins and polyethylene resins (Paragraph 34).  In such an instance, though, McNeil fails to specifically teach a modified resin.
In any event, it is extremely well known and conventional to use base resins or modified base resins when forming any number of compositions, including those used as adhesives in tire constructions.  Hashimura, for example, teaches an adhesive designed for use with a thermoplastic elastomer, wherein a base resin material in the adhesive layer can be modified with any known functional group, including epoxy groups, carboxy groups, amino groups, and 
	Regarding claim 17, Chino broadly teaches a thermoplastic elastomer having utility in a tread, carcass, sidewall, inner liner, undertread, belt, and other parts of the tire (Column 34, Lines 29+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use said elastomer in any number of tire constructions and any number of tire components, including those in the belt and/or the bead (language “other parts of the tire” would have been recognized as including the bead).      
	With respect to claim 21, the general disclosure by McNeil to include a sheath formed with a polyester resin suggests, at a minimum, a layer formed entirely of a polyester resin.
 Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. 

	It is emphasized that McNeil expressly includes a sheath or adhesive layer arranged between a metal cord member (e.g. belt cord) and a surrounding topping/coating material, wherein said sheath layer can be a polyester layer.  Hashimura is simply provided to evidence the known use of modified resins or unmodified resins in tire adhesive applications.  This teaching is simply provided to evidence the common disclosure of unmodified and modified resins and a fair reading of Hashimura does not suggest the exclusive use of modified materials when joining a layer formed with a thermoplastic elastomer and an additional layer formed with a non-metallic material.  It is emphasized that functional groups or moieties are extensively included in a wide range of resin layers, including those used as adhesives in tire applications.  Declercq is optionally applied to specifically evidence the inclusion of functional groups in a layer positioned between a metal cord and a non-metallic material, such as thermoplastic elastomers (promotes adhesion between differing materials).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 26, 2021